Citation Nr: 0832177	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-01 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Paul, Minnesota


THE ISSUE

Entitlement to a nonservice-connected pension to include aid 
and attendance, for the period of March 31, 2005, through 
March 1, 2006.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from October 1943 to January 
1946,

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a corpus of estate determination of 
May 2005 by the Department of Veterans Affairs (VA), Regional 
Office (RO), in St. Paul, Minnesota.  In the decision, the RO 
determined that the veteran was precluded from receiving a 
nonservice-connected pension for the period of March 31, 
2005, through March 1, 2006, because his net worth was of 
such size that part of his assets could be used to pay for 
his living expenses.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In April 2005, the veteran reported having $75,882.91 (US 
dollars) in financial assets, not including monthly income he 
was receiving from the Social Security Administration (SSA).

2.  As of May 2005, the veteran was 89 years of age with a 
life expectancy of 4.7 years.  

3.  The veteran has reported monthly expenses in the amount 
of $3,428.20 (US dollars).  

4.  The veteran's income was reported as $528.20 (US dollars) 
in SSA payments and $125.00 (US dollars) in dividend and 
interest payments.

5.  It is reasonable that some portion of the veteran's 
assets be consumed to pay for his maintenance.


CONCLUSION OF LAW

The corpus of the veteran's estate, during the period of 
March 31, 2005, to March 1, 2006, precludes the payment of 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 1521 
(West 2002); 38 C.F.R. §§ 3.23, 3.274, 3.275 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was initially denied a nonservice-connected to 
include aid and attendance.  Said benefits were denied 
because a determination was made that the veteran should use 
his own asserts for his daily living expenses.  Subsequent to 
that decision, and after the veteran's assets had been drawn-
down, the RO revised its determination.  In essence, the RO 
concluded that a nonservice-connected pension could be paid.  
The veteran has responded to the most recent RO's action by 
claiming that he should receive benefits from the time he 
originally applied for a nonservice-connected pension until 
the date in which such a pension was granted.  The RO has 
denied his request and he has appealed to the Board for 
review.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  That is, the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).

Under 38 U.S.C.A. §§ 1502, 1521 (West 2002), a pension may be 
paid to a veteran of a period of war who is permanently and 
totally disabled.  However, pension will be denied (or 
discontinued) when the corpus of the estate is such that 
under all the circumstances, including consideration of 
annual income, it is reasonable that some part of the corpus 
of such estate be consumed for the veteran's maintenance.  38 
U.S.C.A. § 1543(a)(1) (West 2002); 38 C.F.R. § 3.274(c) 
(2007).  The terms "corpus of estate" and "net worth" are 
interchangeable, and mean the market value, less mortgages or 
other encumbrances, of all real and personal property owned 
by the appellant, except the appellant's dwelling (single 
family unit), including a reasonable lot area, and personal 
effects suitable to and consistent with the appellant's 
reasonable mode of life.  See 38 C.F.R. § 3.275(b) (2007).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include:  
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and, the potential rate of depletion, including 
spending due to unusual medical expenses.  See 38 C.F.R. § 
3.275(d) (2007).

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the pension program to allow an 
appellant to collect a pension while simultaneously enjoying 
the benefit of a sizable estate.  There are no precise 
guidelines, however, which establish what size estate would 
preclude the payment of pension.

In connection with his original claim, the veteran reported a 
net worth of $75,882.91 (US dollars) in the form of "bank 
deposits".  The veteran's income was reported at $528.20 (US 
dollars) in SSA benefits and $125.00 (US dollars) in 
dividends and interest, for a total of $653.20 (US dollars).  
The veteran reported monthly total expenses in the amount of 
$3,428.20 (US dollars).  

The veteran was born in October 1915, and was 89 years of age 
on the date he filed his claim.  According to the corpus of 
estate determination in May 2005, the veteran had an 
actuarial life expectancy of 4.7 years.  

The veteran's monthly expenses appear reasonable.  The 
largest expense is $3,330.00 (US dollars) which is the 
monthly cost of his nursing home.  He also reports expenses 
of $20.00 (US dollars) for clothing and $78.20 (US dollars) 
for medical insurance.  

Nevertheless, the Board finds that the veteran's net worth, 
for the time period in question, reported at $75,882.91 (US 
dollars), remains a bar to VA pension benefits.  The 
veteran's reported monthly expenses do exceed his reported 
monthly income.  While his liquid assets will be depleted 
over time, his combined assets, during the time in question, 
were sufficient to meet his necessary living expenses.  

Although the veteran's reported expenses will ultimately 
deplete the financial resources that he now has, the purpose 
of the pension program is to aid veterans and their 
dependents who are unable to provide themselves the basic 
necessities.  And based on the information he has provided, 
this was not the situation during the time in question with 
him.  His financial resources were sufficient to meet his 
basic needs for the period of March 31, 2005, to March 1, 
2006.  It is inconsistent with the intent of the pension 
program to allow a claimant, as here, to collect a pension 
while simultaneously retaining a sizeable estate.  Thus, for 
the reasons stated above, the preponderance of the evidence 
is against his claim, and the benefit-of-the-doubt doctrine 
does not apply.


ORDER

Entitlement to a nonservice-connected pension to include aid 
and attendance, for the period of March 31, 2005, through 
March 1, 2006, is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


